The only question raised on the special verdict found in this case is whether a person under the age of 18 years can dispose of his personal estate by will.
The common law has wisely fixed on the age of 21 as the earliest period when the human mind has attained sufficient maturity to act with discretion. The rules established in the ecclesiastical courts of England, which allow infants to dispose of their personal estate by will, have never been in force and use in this State. If they had, we should feel ourselves bound by them, notwithstanding their repugnancy to common sense and the common law. We cannot subscribe to the doctrine that a person may have a legal capacity to dispose of property by will, and yet be under a legal incapacity to dispose of the same property by deed.